                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


JAHIR DURON,                                                    MEMORANDUM DECISION AND
                                                                 ORDER DENYING PLAINTIFF’S
              Plaintiff,                                       MOTION TO VACATE, SET ASIDE, OR
                                                                    CORRECT SENTENCE
v.
                                                                         Case No. 2:19-cv-00523-RJS
UNITED STATES OF AMERICA,
                                                                         Chief Judge Robert J. Shelby
              Defendant.


              In December 2018, the court sentenced Plaintiff Jahir Duron to prison for forty-two

months and one day after he pleaded guilty to illegally reentering the United States and admitted

violating a condition of his supervised release.                 Duron, who is currently incarcerated and

proceeding pro se, now challenges his sentence. Before the court is Duron’s Motion to Vacate,

Set Aside, or Correct Sentence brought under 28 U.S.C. § 2255.1 For the following reasons, the

court denies the Motion and dismisses the case.

                                                 BACKGROUND

              Duron was born in Honduras and is not a citizen of the United States of America.2 He

nevertheless has a criminal history that includes multiple illegal entries to—and subsequent

removals from—the United States.3 Specifically, Duron has been removed from the United

States six times since 2009.4




1
    Dkt. 1.
2
    Case No. 2:18-cr-00388-RJS (hereinafter “388 Case”): dkt. 25 at 8.
3
    See 388 Case: dkt. 20 (SEALED) at 8–11.
4
    Id. (SEALED) at 10–11.

                                                           1
            In addition to his removals, Duron has been convicted of felony crimes.5 In 2013, Duron

was convicted of a felony offense for possessing a controlled substance, and he was sentenced to

two years in prison.6 In 2016, in the District of Arizona, Duron was convicted of a felony

offense for illegally reentering the country,7 and he was placed on supervised release for three

years.8 As a term of his supervised release, the United States District Court for the District of

Arizona (Arizona District Court) ordered Duron “not [to] re-enter the United States without legal

authorization” if he was deported.9 In December 2016, Duron was deported.10

            Around May 2017, Duron was arrested in the District of Utah and returned to the District

of Arizona.11 There, in November 2017, the Arizona District Court revoked Duron’s supervised

release and committed him to the custody of the Bureau of Prisons for eight months.12 The

Arizona District Court further ordered that after his release from prison, Duron would be on

supervised release for twenty-eight months with the same condition that, if he is deported, he

“shall not re-enter the United States without legal authorization.”13 In February 2018, Duron was

again deported.14

            Despite these court orders, in August 2018, Duron was again found in the District of

Utah15 and was charged with illegal reentry.16 Upon learning that Duron had been found and


5
    388 Case: dkt. 25 at 8–9.
6
    Id. at 8.
7
    Id. at 9.
8
    See 388 Case: dkt. 20 (SEALED) at 9 ¶ 37.
9
    Case No. 2:18-cr-00413-RJS (hereinafter “413 Case”): dkt. 2-2 at 3.
10
     388 Case: dkt. 20 (SEALED) at 9 ¶ 37.
11
     413 Case: dkt. 2 at 5.
12
     413 Case: dkt. 2-3 at 1.
13
     Id.
14
     388 Case: dkt. 25 at 8.
15
     Id.

                                                           2
charged in Utah, the Arizona District Court transferred his supervised release violation to this

court to be addressed with the illegal reentry charge.17

            In December 2018, Duron pleaded guilty to the illegal reentry charge18 and admitted his

supervised release violation.19 Before accepting Duron’s guilty plea, the court reviewed Duron’s

rights with him and explained the relevant penalties.20 Duron was also placed under oath and

answered questions the court posed to him concerning his understanding of and willingness to

enter into the plea agreement.21 Satisfied that Duron understood and was voluntarily entering

into the plea agreement, the court accepted Duron’s guilty plea.22

            In connection with changing his plea, Duron signed a Statement By Defendant in

Advance of Plea of Guilty (the Plea Agreement).23 In the Plea Agreement, Duron acknowledged

and certified that he had been advised of and understood the facts and rights at issue in the Plea

Agreement and that he “had the assistance of counsel in reviewing, explaining and completing”

the Plea Agreement.24 He also acknowledged that a conviction could result in “a term of

imprisonment of up to 10 years” and that “the Court must consider, but is not bound by, the

United States Sentencing Guidelines, in determining [his] sentence.”25 And after recognizing his

right to challenge his sentence, Duron represented the following:

16
     388 Case: dkt. 1.
17
     Case No. 2:18-cr-00413-RJS: dkt. 1.
18
     388 Case: dkt. 19.
19
     413 Case: dkt. 14.
20
  See 413 Case: dkt. 14; see also 388 Case: dkt. 19. Duron specifically pleaded guilty to illegally reentering the
United States before Magistrate Judge Dustin B. Pead, who also conducted the colloquy regarding Duron’s rights
and willingness to enter into the guilty plea for that charge. See 388 Case: dkt. 19.
21
     See 413 Case: dkt. 14; see also 388 Case: dkt. 19.
22
     See 413 Case: dkt. 14, dkt. 15; see also 388 Case: dkt. 19, dkt. 22.
23
     388 Case: dkt. 19, dkt. 25.
24
     388 Case: dkt. 25 at 1.
25
     Id. at 1–2.

                                                              3
            I also knowingly, voluntarily and expressly waive my right to challenge my
            sentence, and the manner in which the sentence is determined, in any collateral
            review motion, writ or other procedure, including but not limited to a motion
            brought under Title 28, United States Code, Section 2255, except on the basis of
            ineffective assistance of counsel.26

            Duron was represented by counsel when he signed the Plea Agreement, and his counsel

also signed the Plea Agreement.27              Additionally, Duron’s counsel made the following

representation in the Plea Agreement:

            I certify that I have discussed this Statement with the defendant, explained all the
            legal rights articulated herein, and I have assisted the defendant in completing this
            form. I believe that this plea is knowingly and voluntarily being entered with full
            knowledge of the defendant’s legal rights and that there is a factual basis for the
            plea.28

            After accepting Duron’s guilty plea, the court sentenced him to thirty months

imprisonment for his illegal reentry conviction29 and twelve months and one day for his

supervised release violation.30 The court ordered the sentences run consecutively.31

            In July 2019, Duron filed his Motion with the court.32 In its entirety, Duron requests the

following relief:

            I’m not trying to get exonerated from US. Gover[n]ment but [I] ask to get grant to
            review my case the guideline range is not enormous but it is meaningful and the
            range affected the sentence[] imposed, I just ask if my sentence can be reduce[d],
            or re-arrange[d] . . . thank you.33


26
     Id. at 3–4.
27
     Id. at 9.
28
     Id. at 7.
29
   388 Case: dkt. 21, dkt. 22 at 2 (“The defendant is hereby committed to the custody of the Federal Bureau of
Prisons to be imprisoned for a total term of: 30 months custody of BOP, with credit for time served.”).
30
   413 Case: dkt. 14, dkt. 15 at 2 (“The defendant is hereby committed to the custody of the Federal Bureau of
Prisons to be imprisoned for a total term of: 12 months and 1 day custody of the BOP, which shall run
CONSECUTIVE to sentence imposed in case 2:18CR00388-001 RJS.”).
31
     413 Case: dkt. 14, dkt. 15 at 2.
32
     See dkt. 1.
33
     Id. at 12 (ellipses in original).

                                                      4
Duron did not provide any reasoning to support his requested relief.34

                                                     ANALYSIS

            “A district court does not have inherent authority to modify a previously imposed

sentence; it may do so only pursuant to statutory authorization.”35 “[C]onstru[ing] his [pro se]

arguments liberally,”36 as the court must, it appears Duron relies on 28 U.S.C. § 2255 to provide

that statutory authorization.37

            Under § 2255, the court may “vacate, set aside or correct” a federal prisoner’s sentence

on four grounds: (1) “the sentence was imposed in violation of the Constitution or laws of the

United States,” (2) “the court was without jurisdiction to impose such sentence,” (3) “the

sentence was in excess of the maximum authorized by law,” or (4) the sentence “is otherwise

subject to collateral attack.”38 When a federal prisoner seeks relief under § 2255, he “generally

must marshal all of [his] claims into one collateral attack on [his] conviction and sentence.”39

Further, “[i]t is presumed that the proceedings leading to the conviction were correct . . . and the

burden is on the petitioner to demonstrate” otherwise.40




34
     Id. at 4–10.
35
     United States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997) (citation omitted).
36
     United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (citation omitted).
37
     See dkt. 1.
38
   28 U.S.C. § 2255(a); see also United States v. Fields, 949 F.3d 1240, 1246 (10th Cir. 2019) (“[R]elief under §
2255 is generally confined to situations where (a) the convictions and sentences were entered by a court without
jurisdiction, (b) the sentence imposed was outside of the statutory limits, (c) a constitutional error occurred, or (d) a
non-constitutional error of law or an error of fact occurred that constituted a fundamental defect which inherently
resulted in a complete miscarriage of justice, i.e., that rendered the entire proceeding irregular and invalid.”)
(citation, brackets, and quotation marks omitted).
39
     United States v. Kelly, 235 F.3d 1238, 1241 (10th Cir. 2000).
40
  Klein v. United States, 880 F.2d 250, 253 (10th Cir. 1989) (citations omitted); see also United States v. Morgan,
346 U.S. 502, 512 (1954) (“It is presumed the proceedings were correct and the burden rests on the accused to show
otherwise.”) (citations omitted); Bojorquez-Villalobos v. United States, No. CV 13-728 JB/GBW, 2014 WL
12785108, at *2 (D. N.M. Nov. 4, 2014).

                                                            5
            When addressing a motion brought under § 2255, the court is not required to hold a

hearing or to notify the United States’ attorney if the “motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief.”41 Because the Motion, files, and

records of this case conclusively show Duron is not entitled to the relief he requests, the court

denies his motion without holding a hearing and without notifying the United States’ attorney.

                   A. Duron’s Motion Does Not Implicate § 2255

            Although Duron appears to allege that § 2255 supports his Motion, he does not advance

any argument on any of the grounds § 2255 recognizes.42 Where prisoners seek to challenge

their incarceration but fail to identify any errors in their sentence, “§ 2255 is inapplicable.”43

            In United States v. Anderson, a prisoner moved a district court to reduce his sentence

under § 2255 “because of a unique family situation.”44 The court denied the motion, and the

prisoner appealed.45 On appeal, the Tenth Circuit affirmed the district court’s decision because

the prisoner’s argument relied on but did not actually implicate § 2255.46 Specifically, the

Circuit determined § 2255 was inapplicable because the prisoner never identified “flaws in his

sentence” or “suggest[ed] his sentence was improper.”47 Because the prisoner failed “to allege




41
   See 28 U.S.C. § 2255(b) (“Unless the motion and the files and records of the case conclusively show that the
prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the United States attorney,
grant a prompt hearing thereon . . . .”); see also Fields, 949 F.3d at 1246 (“The Supreme Court has interpreted this
statutory language to mean that a hearing is unnecessary in those instances (a) where the issues raised by motion
were conclusively determined either by the motion itself or by the files and records in the trial court, or (b) where
the motion alleges circumstances of a kind that the District Judge could completely resolve by drawing upon his
own personal knowledge or recollection.”) (citation and quotation marks omitted).
42
     See dkt. 1.
43
     See United States v. Anderson, No. 96-1379, 1998 WL 8234, at *1 (10th Cir. Jan. 12, 1998) (unpublished).
44
     Id.
45
     Id.
46
     Id. at *1–2.
47
     Id. at *1.

                                                          6
any impropriety or error in the original sentence,” § 2255 did not authorize the court to modify

his sentence.48

            The same is true here. Even construing Duron’s arguments liberally,49 he fails to identify

any impropriety in his sentence50 and merely “request[s] [the court] revisit the sentencing

determination.”51 He does not argue any of the grounds in § 2255, instead asking the court to

reduce his sentence only because “the guideline range is not enormous but it is meaningful and

the range affected the sentence[] imposed.”52 But § 2255 does not authorize this court to adjust a

sentence because “the guideline range” was “meaningful” and impacted the sentence.

Accordingly, “§ 2255 is inapplicable,” and the Motion is denied.53

                   B. Duron Waived His Right to Challenge His Sentence

            Even if § 2255 applied here, Duron waived his right to challenge his sentence on § 2255

grounds. “[A] waiver of collateral attack rights brought under § 2255 is generally enforceable

where the waiver is expressly stated in the plea agreement and where both the plea and the

waiver were knowingly and voluntarily made.”54 The Tenth Circuit applies a three-prong test to

determine if a waiver of collateral attack rights brought under § 2255 is enforceable: (1)

“whether the disputed claim falls within the scope of the waiver,” (2) “whether the defendant

knowingly and voluntarily waived his [§ 2255] rights,” and (3) whether enforcing the waiver




48
     Id.
49
  Duron is proceeding pro se, and the court therefore “construe[s] his arguments liberally” but does not “serve as his
advocate.” Pinson, 584 F.3d at 975 (citation omitted).
50
     See dkt. 1.
51
     Anderson, 1998 WL 8234, at *1.
52
     Dkt. 1 at 12.
53
     Anderson, 1998 WL 8234, at *1.
54
     United States v. Cockerham, 237 F.3d 1179, 1183 (10th Cir. 2001).

                                                          7
would result in a miscarriage of justice.”55 Applying this test, the court concludes Duron waived

his right to bring his Motion.

           First, to determine the scope of the waiver, “the text of the plea agreement is our

guide.”56 In reviewing the waiver, the court “strictly construe[s] the waiver and read[s] any

ambiguities therein in favor of” Duron.57                  In the Plea Agreement, Duron represented the

following:

           I also knowingly, voluntarily, and expressly waive my right to challenge my
           sentence, and the manner in which the sentence is determined, in any collateral
           review motion . . . including . . . a motion brought under Title 28, United States
           Code, Section 2255, except on the basis of ineffective assistance of counsel.”58

Duron’s waiver unambiguously includes his right to challenge his sentence under any of the

grounds identified in § 2255 except ineffective assistance of counsel. But nowhere in the Motion

does Duron mention ineffective assistance of counsel.

           Second, to determine whether Duron’s waiver was “knowing and voluntary,” the court

“examine[s] whether the language of the plea agreement states that the defendant entered the

agreement knowingly and voluntarily and [ ] look[s] for an adequate Federal Rule of Criminal

Procedure 11 colloquy.”59 Additionally, Duron bears the burden to present evidence showing he

did not knowingly and voluntarily waive his § 2255 rights,60 which he has not done. Rather, the

record demonstrates Duron knowingly and voluntarily waived his right to challenge the duration

of his sentence under § 2255.               Indeed, the waiver in the Plea Agreement begins with the

55
  United States v. Viera, 674 F.3d 1214, 1217 (10th Cir. 2012) (citations omitted). Although this test is generally
applied to the waiver of appellate rights, the Tenth Circuit has also applied it to waiver of rights under § 2255. See
Pinson, 584 F.3d at 975.
56
     United States v. Anderson, 374 F.3d 955, 957 (10th Cir. 2004) (citation omitted).
57
     United States v. Akers, 317 Fed. App’x. 798, 800 (10th Cir. 2009) (unpublished) (citation omitted).
58
     388 Case: dkt. 25 at 4.
59
     Akers, 317 Fed. App’x. at 801 (citation and quotation marks omitted).
60
     See United States v. Hahn, 359 F.3d 1315, 1329 (10th Cir. 2004).

                                                            8
language, “I also knowingly, voluntarily, and expressly . . . .”61 Duron was represented by

counsel during the plea negotiations, reviewed the waiver with his counsel, and indicated in the

Plea Agreement that he understood the waiver.62                         Duron’s counsel also believed Duron

“knowingly and voluntarily” entered into the Plea Agreement.63 And before accepting Duron’s

plea, the court reviewed Duron’s rights with him and received his verbal confirmation under oath

that he understood and was voluntarily waiving those rights. 64

            Third, enforcing Duron’s waiver will not result in a miscarriage of justice. A miscarriage

of justice occurs “[1] where the district court relied on an impermissible factor such as race, [2]

where ineffective assistance of counsel in connection with the negotiation of the waiver renders

the waiver invalid, [3] where the sentence exceeds the statutory maximum, or [4] where the

waiver is otherwise unlawful.”65 Duron also bears the burden on this issue,66 and he has again

failed to carry that burden because he never implicates any of these factors in his Motion. He

never alleges the court relied on impermissible factors or that his counsel was ineffective. He

also does not allege his sentence exceeded the statutory maximum or that the waiver is unlawful

for any other reason.67            Furthermore, the record clearly shows Duron’s sentence is within

statutory limits and the applicable Guideline range.




61
     388 Case: dkt. 25 at 4.
62
     Id. at 1, 4, 6–7.
63
     Id. at 7.
64
     See 388 Case: dkt. 19; see also 413 Case: dkt. 14.
65
     Akers, 317 Fed. App’x. at 802 (brackets in original) (citation omitted).
66
     Viera, 674 F.3d at 1219.
67
   See Hahn, 359 F.3d at 1327 (“We further hold that to satisfy the fourth Elliott factor—where the waiver is
otherwise unlawful—the error must seriously affect the fairness, integrity or public reputation of judicial
proceedings, as that test was employed in United States v. Olano, 507 U.S. 725 . . . .” (brackets and quotation marks
omitted).

                                                             9
           In sum, except for a claim of ineffective assistance of counsel, Duron waived his right to

challenge his sentence under § 2255. Thus, his Motion is denied.

                                           CONCLUSION

           For the reasons explained above, Duron’s Motion68 is DENIED and this case is

DISMISSED.

           SO ORDERED this 9th day of April 2020.

                                                       BY THE COURT:


                                                       _____________________________
                                                       Robert J. Shelby
                                                       United States Chief District Judge




68
     Dkt. 1.

                                                  10
